This appeal involves a deficiency in income and profits taxes for the year 1918 of $6,298.16, and for 1919 of $1,141.84, and an over-assessment for the year 1917 of $179.15, and for 1920 of $36.35.
From the pleadings and the evidence the Board makes the following
FINDINGS OP FACT.
The taxpayer is a North Carolina corporation, organized in January, 1917, and having its principal office in Hickory, N. C., where it was engaged in the manufacture of cotton yarns. Its equipment consisted of all the machinery necessary to make up a finished product ready for sale.
A part of the mill and equipment was completed prior to September 1, 1917, at which-time at a cost of approximately $162,974.57 it commenced operations. During the year ending December 31, 1918, there were extensions to the- plant and equipment amounting to $161,756.74, and during the years 1919 and 1920 further extensions amounting to $111,692.22.
The taxpayer in its returns claimed 5 per cent depreciation for the year 1917; 12 per cent for the year 1918, plus 5 per cent for obsolescence; 15 per cent for the-year 1919; and 10 per cent for the year 1920.
The rate of depreciation now claimed by the taxpayer for the years 1917 to 1920, inclusive, and as allowed by the Commissioner, is as follows:
[[Image here]]
*440The mill was operated continuously for 120 hours per week, or about 12 hours a night for 5 nights and a little more than 11 hours per day for 5% days. The Commissioner has allowed a deduction for depreciation of 10 per cent on equipment on account of operating day and night. The taxpayer claims 12% per cent on carding and spinning machinery, which is the bulk of the machinery, the average life of which, operating days only, is from 20 to 25 years.
The buildings in which the machinery was operated are situated near a railroad where as many as 30 heavy trains a day pass. The vibration caused by the trains so affected the machinery that it could not be properly adjusted with the result that certain imperfections have existed in the manufactured product. During this period labor conditions were unsatisfactory and unskilled labor was frequently employed, necessitating additional repairs to machinery. The result of these conditions was that the taxpayer was unable to operate efficiently and maintain its maximum production.
The boilers used in the factory could not maintain the necessary pressure and were condemned and replaced and the belting had a useful life of not to exceed six years and has been frequently replaced, no part of the original belting being now in the plant.
DECISION.
The tax should be recomputed by allowing depreciation on boilers at the rate of 16% per cent and upon belting at the rate of 15 per cent. The rates of depreciation applied to the other assets by the Commissioner are approved. Final determination will be settled on consent or on 10 days’ notice, under Bule 50.
Arundell not participating.